The Vice-Chancellor
made an order, that the defendant *28should pay the costs of the exceptions as taxed, and the costs the attachment and present proceedings, within ten days . , . . , . ... , from this time; and put m further answers within twenty days: otherwise they were to stand committed. In the mean time, the bonds given by the defendants for their appearance upon the attachment were to be continued, until the terms of the order were- satisfied. And (as the defendants had denied their having employed the solicitor who had put in their former answers) they had leave to change their solicitor.
Mr. John Greenwood appeared for the complainant; and,
Mr. Jacob R. Van Rensselaer for the defendants.